Case 2:19-cr-00079-Z-BR Document 44 Filed 01/12/21 Pageiofi PagelD 188

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
k FILED

4

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JAN 12 2021
AMARILLO DIVISION CLERK, U.S. DISTRICT COURT

Bf
ra

Vv. NO. 2:19-CR-79-Z-BR-(1)

 

 

 

 

 

UNITED STATES OF AMERICA

SHANE ANDREW SMITH
ORDER
The government’s January 7, 2021 Fourth Unopposed Motion to Continue
Sentencing is granted in part and denied in part. The sentencing hearing is continued to
Tuesday, May 4, 2021 at 1:30 p.m. (CDT).
SO ORDERED.

January [2 2021.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
